DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Abstract
The abstract of the disclosure is objected to because the abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length.  Correction is required.  See MPEP § 608.01(b).
The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.  The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1-17 contain multiple instances where there is insufficient antecedent basis for limitations in the claim, such that the examiner requests Applicant review the set of claims when filing a response.  These are where “the” appears before an element which had not been previously introduced.  Examples include:
In the “storing” step of claim 1, “the preferences for options in the current state of the system”
In the “ranking” step of claim 1, “the possible future states”
In claim 3, “determining the transition probability”
In claim 4, “summarizing the transition probabilities” (only a singular probability had been introduced in claim 3)
In claim 13, “identifying a plurality of beneficiaries of the system”
In the “presenting” step of claim 13, “the plurality of states of the system” (there are no states of the system, only states of the process as recited in the second “identifying” step)

Claim 1 recites “deriving an optimal state . . . ; determining . . . based upon the stored data of the beneficiary to form an optimal state;”.  It is unclear as currently written if the two instances of “an optimal state” refer to the same state.

	Claim 1, from the “determining” step to the end of the claim, recites several instances of “if” which render the recited claim elements optional.  For example, “determining if a new state arises that is not a current state or possible future state and if a new state arises . . .”.  It is unclear what states exist in the system as recited, other than the current state and the possible future states, such that a new state could ever arise.  In other words, once the future states of the system have been determined (assuming these are the same “possible future states” of the ranking step), then in what scenario could a state which is not one of these arise and trigger this clause?

	It is unclear what claim 1’s “deriving conclusion regarding the optimal state” involves.  The specification describes this at page 16 as “the decision can be accepted as a reasonable conclusion”, but a decision or decision-making system or process is never recited in the claims.

	The phrases “possible future states” and “future possible states” appear to either be used interchangeably in the claims and should be standardized.  Otherwise, there is insufficient antecedent basis for the two distinct sets of states as recited.

The term “robustness” in claims 1 and 6 is a relative term which renders the claim indefinite. The term “robustness” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

	Claim 4 recites “summarizing the transition probabilities”, however claim 3 only introduces a single transition probability and does not provide antecedent basis for plural probabilities.

	Claim 7 recites “the stories”.  From the context this appears to be a typographical error for “the series”, but the examiner cannot be certain.  There is insufficient antecedent basis for “the stories”.

	Claim 7 recites “a series of transition states”, but it is unclear if these are intended to be the same transition states referred to in claim 3 (“a plurality of transition states”).

The term “most important” in claims 10 and 11 is a relative term which renders the claim indefinite. The term “most important” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

	Claim 10 recites “queuing”.  From the context this appears to be a typographical error for “querying”, but the examiner cannot be certain.  

	Claim 10 appears to duplicate “further comprising the step of”.

	Claim 14 recites “a second state”, but it is unclear if this is the same second state in claim 13’s second “requesting” step.  Would this be a third state of the plurality of states?

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the phrase “computer readable medium” is not described in the specification, and specifically is not described as being implemented in non-transitory embodiments.  Thus, the claimed “computer readable medium” is capable of being implemented as a propagating signal and is directed to non-statutory subject matter.
To overcome this rejection, the examiner recommends that claims 1-17 each be amended to recite “non-transitory computer-readable medium”.

Claims 8-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of an abstract idea without significantly more. 

Step 1
The claims recite computer readable mediums (claims 8 & 13).  These claims fall within at least one of the four categories of patentable subject matter.

Step 2A Prong One
Claim 8 recites “identify the current state of a process; determining a transition probability from the current state to a plurality of transition states; and summarizing the estimates from the transition probability to the transition state as a Markov chain.”
These steps analyze information about states and calculate Markov chain probabilities for transitions to other states, which are acts of evaluation information that can be practically performed in the human mind.  Thus, these steps are an abstract idea in the “mental process” grouping.
Claim 9 recites limitations that are further extensions of the identified grouping.  

Claim 13 recites “identifying a plurality of states of a process; identifying a plurality of beneficiaries of the system; generating a plurality of beneficiary options; . . . generating the first sample ballot based on the weighted options; . . . generating a second sample ballot based on the second set of weighted options.”
These steps analyze information and output possible options from the analysis, then further update the analysis as more information is available, which are acts of evaluation information that can be practically performed in the human mind.  Thus, these steps are an abstract idea in the “mental process” grouping.
Claims 14-17 recite limitations that are further extensions of the identified grouping.  

Step 2A Prong Two
This judicial exception is not integrated into a practical application because the combination of additional elements includes only generic computer elements (e.g., computer readable medium, processor, etc.) which do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.  
Claim 8 recites “storing data from a beneficiary related to a state of a process”, which amounts to an insignificant extra-solution activity of data gathering.
Claims 10 & 11 recite “utilizing a data analytics platform to determine the most important transition states” and “utilizing machine learning with the data analytics platform to determine the most important transition states”, respectively.  The involvement of the external component (i.e., machine learning by the data analytics platform) amounts to insignificant extra-solution activity as it is used to make a subjective judgment of importance.  Claim 12 recites “queuing [sic, querying] a beneficiary about preferences in the most important transition states”, which amounts to an insignificant extra-solution activity of data gathering.

Claim 13 recites “presenting the plurality of beneficiary options to each of the plurality of beneficiaries based upon a potential transition of one of the plurality of states of the system; requesting one of the beneficiaries to weigh the options based on one of the plurality of states to create a set of weighted options; . . . requesting a second of the plurality of beneficiaries to weigh the options based on a second of the plurality of states to create a second set of weighted options”, which amount to insignificant extra-solution activities for data gathering and presentation.

Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the recitations of generic computer components performing generic computer functions at a high level of generality do not meaningfully limit the claim.  Further, the insignificant extra-solution activities of data gathering and presentation do not meaningfully limit the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2 & 13-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Abdollahian et al. (US 2020/0005395 A1, hereinafter “Abdollahian”).

	Regarding claim 1, Abdollahian teaches 
A computer readable medium having instructions stored thereon which when executed by a processor cause the processor to perform steps comprising: 
storing data from a beneficiary regarding the preferences for options in the current state of the system, preferences for the most important options in the state of the system and preferences for the speculative outcomes in the future state of the system [Abdollahian, ¶¶ 0037 & 0044]; 
identify the current state of a system [Abdollahian, ¶ 0049, baseline]; 
utilizing machine learning and data analytics to determine a future state of the system [Abdollahian, ¶ 0145]; 
presenting an inquiry to the beneficiary regarding the preferences for options in the current state of the system, preferences for the most important options in the state of the system and preferences for the speculative outcomes in the future state of the system based on a flagged state and storing of the data [Abdollahian, ¶¶ 0044 & 0045]; 
ranking the preferences for options in the current state and options in the possible future states [Abdollahian, ¶¶ 0056 & 0126]; 
deriving an optimal state based upon the preferences for options in the current state and options in the possible future state [Abdollahian, ¶ 0132]; 
determining if a new state arises that is not a current state or possible future state and if a new state arises, utilizing Bayesian techniques to predict the preferences of a beneficiary based upon the stored data of the beneficiary to form an optimal state [Abdollahian, ¶¶ 0114 & 0145]; 
testing the robustness of the optimal state [Abdollahian, ¶ 0071, robustness test]; 
returning to the step of identifying the current state of the system if the optimal state is not robust [Abdollahian, ¶ 0131]; and 
deriving conclusion regarding the optimal state if the optimal state is robust [Abdollahian, ¶ 0138].

	Regarding claim 2, Abdollahian teaches the computer readable medium as defined in claim 1, wherein the step of utilizing machine learning further includes using statistics to determine future possible states [Abdollahian, ¶ 0145].

	Regarding claim 13, Abdollahian teaches 
A computer readable medium having instructions stored thereon which when executed by a processor performs the steps comprising: 
identifying a plurality of states of a process [Abdollahian, ¶ 0049]; 
identifying a plurality of beneficiaries of the system [Abdollahian, ¶ 0023]; 
generating a plurality of beneficiary options [Abdollahian, ¶ 0050]; 
presenting the plurality of beneficiary options to each of the plurality of beneficiaries based upon a potential transition of one of the plurality of states of the system [Abdollahian, ¶ 0126]; 
requesting one of the beneficiaries to weigh the options based on one of the plurality of states to create a set of weighted options [Abdollahian, ¶ 0132]; 
generating the first sample ballot based on the weighted options [Abdollahian, ¶¶ 0136 & 0138]; 
requesting a second of the plurality of beneficiaries to weigh the options based on a second of the plurality of states to create a second set of weighted options [Abdollahian, ¶ 0132]; and 
generating a second sample ballot based on the second set of weighted options [Abdollahian, ¶¶ 0136 & 0138].

Regarding claim 14, Abdollahian teaches the computer readable medium of claim 13, further comprising the steps of: 
applying a selected beneficiary option of a beneficiary to a second state to create a plurality of second state weighted options [Abdollahian, ¶ 0139]; and 
generating a second state sample ballot based upon the plurality of second state weighted options [Abdollahian, ¶ 0139].

Regarding claim 15, Abdollahian teaches the computer readable medium of claim 14, further comprising the step of: generating a final score based on the results of the first weighted ballot and the second weighted ballot [Abdollahian, ¶ 0139].

Regarding claim 16, Abdollahian teaches the computer readable medium of claim 14, further comprising: generating a final score based on the results of the first weighted ballot and the second weighted ballot [Abdollahian, ¶ 0139].

Regarding claim 17, Abdollahian teaches the computer readable medium of claim 14, further comprising the step of: selecting the highest weighted score as a current state [Abdollahian, ¶ 0139].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-12 are rejected under 35 U.S.C. 103 as being unpatentable over Abdollahian in view of “Markov Models and Cost Effectiveness Analysis: Applications in Medical Research” by Komorowski & Raffa (published in 2016, hereinafter “Komorowski”).

	Regarding claim 3, Abdollahian teaches the computer readable medium as defined in claim 2, but does not explicitly teach further comprising the step of determining the transition probability of the initial state to determine a plurality of transition states.

	However, Komorowski teaches further comprising the step of determining the transition probability of the initial state to determine a plurality of transition states [Komorowski, page 353, Fig. 24.1].

	Abdollahian and Komorowski are analogous art because they are in the same field of endeavor, decision-making analysis.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system of Abdollahian with the Markov chain decision-making analysis techniques taught in Komorowski to achieve the predictable outcome of predicting potential state changes based on available data.  Abdollahian contemplates the use of machine learning techniques for this purpose in paragraph [0145].

	Regarding claim 4, the combination of Abdollahian and Komorowski teaches the computer readable medium of claim 3, further comprising the step of summarizing the transition probabilities and transition states in a Markov chain [Komorowski, page 353, Table 24.2].

Regarding claim 5, the combination of Abdollahian and Komorowski teaches the computer readable medium of claim 4, further comprising the step of creating a plurality of Markov chains [Komorowski, pages 353-354, § 24.2.2].

Regarding claim 6, the combination of Abdollahian and Komorowski teaches the computer readable medium of claim 5, further comprising the step of using data analytics and machine learning to test the robustness of the plurality of Markov chains [Komorowski, pages 353-354, § 24.2.2].

Regarding claim 7, the combination of Abdollahian and Komorowski teaches the computer readable medium of claim 6, wherein the beneficiaries are presented with a series of transition states and presented options for preferences for the stories of transition states [Komorowski, page 355, § 24.2.3].

Regarding claim 8, Abdollahian teaches the computer readable medium having instructions stored thereon which when executed by a processor cause the processor to carry out steps comprising: 
storing data from a beneficiary related to a state of a process [Abdollahian, ¶¶ 0037 & 0044]; and
identify the current state of a process [Abdollahian, ¶ 0049].

Abdollahian does not explicitly teach determining a transition probability from the current state to a plurality of transition states; and summarizing the estimates from the transition probability to the transition state as a Markov chain.

However, Komorowski teaches
determining a transition probability from the current state to a plurality of transition states [Komorowski, page 353, Fig. 24.1]; and 
summarizing the estimates from the transition probability to the transition state as a Markov chain [Komorowski, page 353, Table 24.2].

	Abdollahian and Komorowski are analogous art because they are in the same field of endeavor, decision-making analysis.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system of Abdollahian with the Markov chain decision-making analysis techniques taught in Komorowski to achieve the predictable outcome of predicting potential state changes based on available data.  Abdollahian contemplates the use of machine learning techniques for this purpose in paragraph [0145].

Regarding claim 9, the combination of Abdollahian and Komorowski teaches the computer readable medium of claim 8 further comprising the step of: generating a plurality of Markov chains summarizing the transition probabilities and transition states [Komorowski, pages 353-354, § 24.2.2].

Regarding claim 10, the combination of Abdollahian and Komorowski teaches the computer readable medium of claim 9 further comprising the step of: utilizing a data analytics platform to determine the most important transition states [Komorowski, pages 353-354, § 24.2.2].

Regarding claim 11, the combination of Abdollahian and Komorowski teaches the computer readable medium of claim 10 further comprising the step of: utilizing machine learning with the data analytics platform to determine the most important transition states [Komorowski, pages 353-354, § 24.2.2].

Regarding claim 12, the combination of Abdollahian and Komorowski teaches the computer readable medium of claim 11 further comprising the step of: further comprising the step of queuing a beneficiary about preferences in the most important transition states [Komorowski, page 355, § 24.2.3].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott A. Waldron whose telephone number is (571)272-5898. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571)270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Scott A. Waldron/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        06/08/2022